            Case 2:19-cv-01455-GMN-BNW Document 5 Filed 10/15/19 Page 1 of 2




 1   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
     Telephone: 702.678.5070
 4   Facsimile: 702.878.9995
     malarie@armstrongteasdale.com
 5
     Attorneys for Defendant WebBank
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                                   FOR THE DISTRICT OF NEVADA
10
     ROLANDA BROWN,
11                                                              Case No.: 2:19-cv-01455-GMN-BNW
                      Plaintiff,
12
              vs.
13                                                              STIPULATION AND ORDER TO
     EQUIFAX INFORMATION SERVICES, LLC, a                       EXTEND DEFENDANT WEBBANK’S
14   Georgia limited liability company,                         DEADLINE TO RESPOND TO THE
     WEBBANK, a foreign corporation,                            COMPLAINT
15   1st HERITAGE CREDIT, a foreign company, and
     CONN CREDIT CORPORATION, INC., a foreign                              [First Request]
16   corporation,
17                   Defendants.
18

19          Defendant WebBank, by and through its counsel of record, the law firm of Armstrong
20   Teasdale LLP, and Plaintiff Rolanda Brown (“Plaintiff”), by and through her counsel of record,
21   Francis Arenas, Esq., hereby agree and stipulate to extend the deadline for Defendant WebBank to
22   answer or otherwise respond to the Complaint by 21 days, from October 21, 2019, to November 11,
23   2019. This is the first request to extend this particular deadline.
24          On August 21, 2019, Plaintiff filed her Complaint against Defendant WebBank and several
25   other defendants. ECF No. 1. The Summons and Complaint were served on WebBank via certified
26   mail on September 30, 2019. Therefore, pursuant to Rule 12(a) of the Federal Rules of Civil
27   Procedure, WebBank’s response to the Complaint is currently due on October 21, 2019.
28          Good cause for this extension exists. WebBank had difficulty identifying the Plaintiff as one

                                                         1
           Case 2:19-cv-01455-GMN-BNW Document 5 Filed 10/15/19 Page 2 of 2




 1   of its customers based on the information plead. Thus, Plaintiff was only recently identified, and
 2   counsel retained, by WebBank.        WebBank requests additional time to prepare its responsive
 3   pleading. As such, Plaintiff agrees to Defendant WebBank’s requested extension for its responsive
 4   pleading deadline until November 11, 2019. This case is in its infancy as the Complaint was filed a
 5   mere two months ago. At present, none of the other defendants in the case have filed responsive
 6   pleadings and no scheduling order has been entered; therefore, this stipulation to extend the time to
 7   respond to the Complaint will not affect any current deadlines in this case.            Moreover, this
 8   stipulation is entered into in good faith and is not intended to unduly delay the proceedings.
 9          Accordingly, the parties request that an order be entered extending the deadline for Defendant
10   WebBank to respond to the Complaint from October 21, 2019, to November 11, 2019.
11

12   DATED this 15th day of October, 2019.              DATED this 15th day of October, 2019.
13   FRANCIS ARENAS, ESQ.                               ARMSTRONG TEASDALE LLP
14

15   By: /s/ Francis Arenas     _____________           By: /s/ Michelle D. Alarie _______________
        FRANCIS ARENAS, ESQ.                               MICHELLE D. ALARIE, ESQ.
16      Nevada Bar No. 6557                                Nevada Bar No. 11894
        7500 W. Lake Mead Blvd, Suite 286                  3770 Howard Hughes Parkway, Suite 200
17      Las Vegas, Nevada 89128                            Las Vegas, Nevada 89169
        Telephone: 702.326.5725                            Telephone: 702.678.5070
18      faarenas@aol.com                                   Facsimile: 702.878.9995
                                                           malarie@armstrongteasdale.com
19      Attorney for Plaintiff Rolanda Brown
                                                            Attorneys for Defendant WebBank
20

21

22                         IT IS SO ORDERED
                                                   ORDER
23                         DATED: October 18, 2019
24                                                 IT IS SO ORDERED.

25
                                                   UNITED STATES DISTRICT JUDGE
26                         __________________________________________________
27                         BRENDA WEKSLER DATED:
                           UNITED STATES MAGISTRATE JUDGE
28

                                                        2
